Exhibit 99.1 BEZEQ THE ISRAEL TELECOMMUNICATION CORPORATION LIMITED CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS MARCH 31,2011 (UNAUDITED) The information contained in these financial statements constitutes a translation of the financial statements publishedby the Company.The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version andthe only one having legal effect.This translation was prepared for convenience purposes only. Bezeq The Israel Telecommunication Corporation Limited Condensed Consolidated Interim Financial Statements as at March 31, 2011 (unaudited) Contents Page Review Report C-2 Condensed Consolidated Interim Financial Statements as at March 31, 2011 (unaudited) Condensed Consolidated Interim Statements of Financial Position C-3 Condensed Consolidated Interim Statements of Income C-5 Condensed Consolidated Interim Statements ofComprehensive Income C-6 Condensed Consolidated Interim Statements of Changes in Equity C-7 Condensed Consolidated Interim Statements of Cash Flows C-10 Notes to the Condensed Consolidated Interim Financial Statements C-12 Somekh Chaikin 8 Hartum Street, Har Hotzvim Telephone PO Box 212, Jerusalem 91001 Fax Israel Internet www.kpmg.co.il Review Report to the Shareholders of “Bezeq” The Israel Telecommunication Corp. Limited Introduction We have reviewed the accompanying financial information of Bezeq The Israel Telecommunication Corporation Limited and its subsidiaries (hereinafter - “the Group"), comprising of the condensed consolidated interim statement of financial position as of March 31, 2011 and the related condensed consolidated interim statements of income, comprehensive income, changes in equity and cash flows for the three month period then ended. The Board of Directors and Management are responsible for the preparation and presentation of this interim financial information in accordance with IAS 34“Interim Financial Reporting”, and are also responsible for the preparation of financial information for this interim period in accordance with Section D of the Securities Regulations (Periodic and Immediate Reports), 1970. Our responsibility is to express a conclusion on this interim financial information based on our review. We did not review the condensed interim financial information of certain consolidated subsidiaries whose assets constitute 2.6% of the total consolidated assets as of March 31, 2011, and whose revenues constitute 1.7% of the total consolidated revenues for the three month period then ended. The condensed interim financial information of those companies was reviewed by other auditors whose review reports thereon were furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial information of such companies, is based solely on the said review reports of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, “Review of Interim Financial Information Performed by the Independent Auditor of the Entity” of the Institute of Certified Public Accountants in Israel. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and review reports of other auditors, nothing has come to our attention that causes us to believe that the accompanying financial information was not prepared, in all material respects, in accordance with IAS 34. In addition to that mentioned in the previous paragraph, based on our review and the review reports of other auditors, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not comply, in all material respects, with the disclosure requirements of Section D of the Securities Regulations (Periodic and Immediate Reports),1970. Without qualifying our above conclusion, we draw attention to the claims made against the Group of which the exposure cannot yet be assessed or calculated, as described in Note 5. Somekh Chaikin Certified Public Accountants (Isr.) May 11, 2011 Somekh Chaikin, a partnership registered under the Israeli Partnership Ordinance, is the Israeli member firm of KPMG International, a Swiss cooperative. C-2 Bezeq The Israel Telecommunication Corporation Limited Condensed Consolidated Interim Statements of Financial Position March 31, March 31, December 31, (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Assets Cash and cash equivalents Investments, including derivatives 20 12 7 Trade receivables Other receivables Inventory Current tax assets 2 - 3 Assets classified as held for sale 20 33 29 Total current assets 4,028 3,992 3,507 Investments, including derivatives Trade and other receivables Property, plant and equipment Intangible assets Deferred and other expenses Investments in equity-accounted investees (mainly loans) Deferred tax assets 299 361 254 Total non-current assets 11,105 10,242 10,731 Total assets 15,133 14,234 14,238 C-3 Bezeq The Israel Telecommunication Corporation Limited March 31, March 31, December 31, (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Liabilities Debentures, loans and borrowings Trade payables Other payables, including derivatives Current tax liabilities Deferred income 34 36 33 Provisions Employee benefits Dividend payable (see Note 6) 984 - - Total current liabilities 5,216 3,470 3,600 Debentures Bank loans Employee benefits Deferred income and others 42 5 43 Provisions 69 72 69 Deferred tax liabilities 75 59 83 Dividend payable (see Note 6) 1,827 - - Total non-current liabilities 6,905 3,564 5,268 Total liabilities 12,121 7,034 8,868 Equity Total equity attributable to equity holders of the Company Non-controlling interests 42 (6 ) 43 Total equity 3,012 7,200 5,370 Total liabilities and equity 15,133 14,234 14,238 Shaul Elovitch Avi Gabbay Alan Gelman Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: May 11, 2011 The attached notes are an integral part of these condensed consolidated interim financial statements C-4 Bezeq The Israel Telecommunication Corporation Limited Condensed Consolidated Interim Statements of Income For the three months ended For the year ended March 31 December 31 (Unaudited) (Unaudited) (Audited) NIS millions NIS millions NIS millions Continuing operations Revenues (Note 8) 2,913 2,915 11,987 Costs and expenses Depreciation and amortization Salaries General and operating expenses (Note 9) Other operating expenses (income), net 250 ) ) 2,248 2,041 8,243 Operating profit 665 874 3,744 Financing expenses( income) Financing expenses 63 Financing income ) ) ) Financing expenses (income), net 20 ) 109 Profit after financing expenses (income), net Share of losses of equity-accounted investees 65 23 261 Profit before income tax Income tax 174 231 932 Profit for the period 406 642 2,442 Attributable to: Owners of the Company Non-controlling interests (1
